Filed 8/31/20 In re Scoggins CA3
Opinion on remand from Supreme Court
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




                                                                                             C084358
 In re WILLIE SCOGGINS
                                                                                 (Super. Ct. No. 08F04643)
                    on Habeas Corpus.
                                                                                  OPINION ON REMAND




         Samuel Wilson was murdered during the attempted commission of a robbery set
up by Willie Scoggins. The robbery, planned by Scoggins, was to be carried out by two
of Scoggins’s friends, James Howard and Randall Powell, and involved these individuals
“beat[ing] the shit out of [Wilson]” and taking his money. When Wilson ran, Powell shot
and killed him. There was no evidence Scoggins planned for a gun to be used or knew
Powell was armed.




                                                             1
       In 2011, a jury convicted Scoggins of first degree murder (Pen. Code, §§ 187,
189)1, finding true a robbery-murder special-circumstance allegation (§ 190.2,
subd. (a)(17)), and attempted robbery (§§ 664/211). The jury also found a principal was
armed during the commission of the offenses. (§ 12022, subd. (a)(1).) Under section
190.2, subdivision (d), “every person, not the actual killer, who, with reckless
indifference to human life and as a major participant, aids, abets, counsels, commands,
induces, solicits, requests, or assists in the commission of a felony enumerated in
paragraph (17) of subdivision (a) which results in the death of some person or persons,
and who is found guilty of murder in the first degree therefor, shall be punished by death
or imprisonment in the state prison for life without the possibility of parole . . . .” (Italics
added.) Based on this provision, the trial court sentenced Scoggins to serve life without
the possibility of parole in state prison.
       In 2014, we affirmed the judgment entered against Scoggins and rejected, among
other assertions, his claim the robbery-murder special-circumstance finding was
unsupported by sufficient substantial evidence he acted with reckless indifference to
human life. Our Supreme Court denied his petition for review.
       Thereafter, in 2015 and 2016, Scoggins filed various petitions for writ of habeas
corpus in the Sacramento County Superior Court and in this court, again challenging the
sufficiency of the evidence supporting the robbery-murder special-circumstance finding.
Each was denied.
       In May 2016, Scoggins filed a petition for writ of habeas corpus in our Supreme
Court, also challenging the special circumstance finding. In the meantime, that court
decided People v. Banks (2015) 61 Cal. 4th 788 (Banks), setting forth factors to be used in
determining whether or not a defendant’s “participation ‘in criminal activities known to




1      Undesignated statutory references are to the Penal Code.

                                               2
carry a grave risk of death’ [citation] was sufficiently significant to be considered ‘major’
[citations]” (id. at p. 803), rendering him or her statutorily eligible for the death penalty
or life imprisonment without possibility of parole under section 190.2, subdivision (d).
While Scoggins’s habeas corpus petition was pending, our Supreme Court also decided
People v. Clark (2016) 63 Cal. 4th 522 (Clark), setting forth factors to be used in
determining whether or not a defendant has “exhibited ‘ “ ‘reckless indifference to human
life’ ” ’ within the meaning of [that subdivision].” (Id. at p. 618)
       In March 2017, our Supreme Court ordered the Secretary of the Department of
Corrections and Rehabilitation to show cause, returnable to this court, as to why Scoggins
is not entitled to relief in light of Banks and Clark. After reviewing the return to the
order to show cause, as well as Scoggins’s traverse thereto, we denied relief in a divided
opinion. The majority opinion concluded Scoggins satisfied the two requirements for the
special circumstance. Justice Renner, in a concurring and dissenting opinion, agreed that
Scoggins was a major participant but concluded the evidence did not support a finding
that he exhibited reckless indifference to human life.
       Our Supreme Court reversed. (In re Scoggins (2020) 9 Cal. 5th 667.) Agreeing
with our dissenting colleague, the court held “Scoggins did not act with reckless
indifference to human life and thus the special circumstance finding must be reversed.”
(Id. at p. 671.) For the reasons expressed by our Supreme Court in Scoggins, we now
hold Scoggins is entitled to the relief he seeks in his petition for writ of habeas corpus.
       Ordinarily, we would grant the petition, strike the special circumstance finding,
and remand the matter for resentencing. However, due to Senate Bill No. 1437 (2017-
2018 Reg. Sess.) (Senate Bill 1437), Scoggins has already obtained the relief he seeks in
this habeas petition, and more.
       On August 12, 2020, after our Supreme Court determined Scoggins did not qualify
for the special circumstance, the trial court resentenced him under section 1170.95, a
provision added to the Penal Code by Senate Bill 1437. As relevant here, this section

                                               3
allows a person convicted of first degree murder under a felony murder theory to “file a
petition with the court that sentenced the petitioner to have the petitioner’s murder
conviction vacated and to be resentenced on any remaining counts when all of the
following conditions apply: [¶] (1) A complaint, information, or indictment was filed
against the petitioner that allowed the prosecution to proceed under a theory of felony
murder . . . . [¶] (2) The petitioner was convicted of first degree . . . murder following a
trial . . . . [¶] (3) The petitioner could not be convicted of first . . . degree murder
because of changes to Section 188 or 189 made effective January 1, 2019.” (§ 1170.95,
subd. (a).) One of these changes is an amendment to the felony murder rule “to ensure
that murder liability is not imposed on a person who is not the actual killer, did not act
with the intent to kill, or was not a major participant in the underlying felony who acted
with reckless indifference to human life.” (Stats. 2018, ch. 1015, § 1.)
       Thus, effective January 1, 2019, a defendant like Scoggins, who was not the actual
killer, did not possess the intent to kill, and who does not qualify for the felony murder
special circumstance because he or she was not a major participant who acted with
reckless indifference to human life, may no longer be convicted of first degree felony
murder. And where such an individual was already convicted based on the prior law, he
or she may petition the trial court to vacate the murder conviction. Scoggins did so. The
petition was granted, Scoggins’s murder conviction and special circumstance finding
were vacated, he was resentenced on his remaining counts to time served, and has since
been released from the custody of the Department of Corrections and Rehabilitation.
       Because there is no longer any beneficial remedy available from this court, the
petition for writ of habeas corpus is now moot and shall be dismissed. (In re Miranda
(2011) 191 Cal. App. 4th 757, 763-764.)




                                               4
                                    DISPOSITION
      The petition for writ of habeas corpus is dismissed as moot.



                                                /s/
                                               HOCH, J.



We concur:



 /s/
ROBIE, Acting P. J.



 /s/
RENNER, J.




                                           5